Opinion by
Judge Hines:
The court below erred in admitting in evidence the judgment, execution and deed in the case of Domain & Co. v. Kenton F. R. Co., because at the time of the levy and sale the land in controversy was in the adverse possession of appellee and therefore the sale was-absolutely void. Sec. 2, Chap, n, Gen. Stat.
As there was a conflict of evidence as to where the line ran between lots No. 5 and io, it was error in the court to instruct the jury to find for the defendant. The instructions given in the first instance were substantially correct, except No. 5, which is erroneous for the reason indicated in the first paragraph of this opinion.
Judgment reversed and cause remanded for further proceedings.